DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant's submission filed on 31 May 2022 has been entered.  Claims 1-11, 13-17 and 19 are pending; claims 1 and 19 are amended.


Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully considered but they are not persuasive.  The applicant argues the addition of the chest band taught by Lichter to the apparatus rendered obvious by Oku in view of Garde would be impermissible hindsight reasoning.  Specifically, the applicant argues (1) there is no disclosure in the prior art references for using a chest band for swallowing training and (2) Garde includes a pressure generator between the chest band/cable and the terminal device i.e. there is not a direct connection.  The examiner notes the amended claim language does not require the chest band data to be used for swallowing training (though the examiner maintains it would be obvious to do so) merely that the respiration detection part comprise a chest band.  The rejection indicates that the chest band taught by Lichter would be directly connected to the terminal device. Assuming a pressure generator is required by Garde, it would be placed between the terminal device and a nasal cannula or another swallowing detection device connected to the oral cavity.  A pressure generator would not be placed between a chest band and the terminal device as it would serve no purpose.  Lichter teaches the real-time collection of breathing parameter data from both a nasal cannula/thermistor and a chest band.  The skilled artisan would find it obvious to use both types of sensors to verify and confirm measured breathing parameters for analyzing swallowing as disclosed by Oku and Garde.  Applicant is reminded that: "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  Nevertheless, the examiner has included the Dong reference for an explicit teaching of using a chest band to monitor swallowing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-11, 13-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (WO 2015/029501 A1 and/or JP 2013-174949), cited by applicant as corresponding to Oku et al. (US 2016/0143575) which is referenced herein, in view of Garde (US 2012/0209089) and further in view of Lichter et al. (US 6, 712,762) and Dong et al. (“Swallow monitoring through apnea detection in breathing signal.” Annu Int Conf IEEE Eng Med Biol Soc. 2012).

[Claim 1] Oku discloses a swallowing estimation device comprising:
a respiration detection part (nasal cannula, Figs. 4-5 #220) configured to detect respiratory motion (breathing) of a subject [pars. 0066, 0116]; and 
a terminal device (Figs. 4-5 #210) comprising a controller (control part, Fig. 5 #214) [pars. 0063-0065, 0072],
the respiration detection part comprising a nasal cannula (Figs. 4-5 #220) directly connected to the subject at a first end (via an attachment part, Fig. 4 #221) and directly connected to the terminal device at another end (via tubes, Fig. 4 #222) [par. 0066].
Oku does not disclose the controller being configured to execute processings of: providing, on the basis of a detection result from the respiration detection part, a trigger for swallowing induction to the subject at a predetermined timing in a first half of an expiration period; detecting that swallowing has been performed by the subject in response to the trigger; determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion based on whether or not expiration, the detected swallowing and expiration occur sequentially in this order in the expiration period; and outputting, to outside, information indicating a result of the determination.
However, Garde discloses a swallowing training apparatus for swallowing training to treat dysphagia, the swallowing training apparatus comprising: 
a respiration detection part configured to detect a respiratory motion of a subject (breathing parameters including inhalation and exhalation are determined by a breathing parameter module, Fig. 1 #32, based on output from gas parameter sensors, Fig. 1 #20) [pars. 0022, 0027]; and 
a controller (processor, Fig. 1 #24), the controller being configured to execute processings of: 
providing, on the basis of a detection result from the respiration detection part, a trigger for swallowing induction to the subject (swallowing cue module, Fig. 1 #34, configured to control a user interface to provide swallowing cues to a subject based on one or more breathing parameters determined by the breathing parameter module) [par. 0030] at a predetermined timing in a first half of an expiration period (for example the timings for the patient stimulus to initiate swallowing, Fig. 5 #52, 54, for respiratory cycles, Fig. 5 #46, 48, are within the first half of an expiration period); 
detecting that swallowing has been performed by the subject is response to the trigger (swallowing response module, Fig. 1 #38, determines the response of the subject to swallowing cues based output signals generated by swallowing sensors, Fig.1 #22) [pars. 0023, 0037]; 

    PNG
    media_image1.png
    360
    623
    media_image1.png
    Greyscale

determining whether or not the detected swallowing has been at an appropriate timing with respect to the respiratory motion (performance evaluation module, Fig. 1 #40, configured to determine a response of the subject to a swallowing cue) [par. 0038] based on whether or not expiration, the detected swallowing, and expiration occur sequentially in this order in the expiration period (the swallowing, shaded box in respiratory cycle #48, occurs entirely within an expiration period, see annotated Fig. 5 below - the subject begins respiration, pauses the expiration to swallow, and then resumes expiration before inspiration begins which is the pattern claimed by the applicant - respiratory cycle #48 is described as an improvement in the ability to swallow because latency time is reduced and the swallow occurs entirely in the expiration period) [pars. 0031-0036]; and 
outputting, to outside, information indicating a result of the determination (user interface, Fig. 1 #18, enables data, cues, results and/or instructions to be communicated to the subject including performance of the subject with respect to swallowing cues) [pars. 0020, 0037-0038].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller taught by Oku to implement the swallowing training processings taught by Garde in order to treat dysphagia using the swallowing estimation device.
Oku in view of Garde discloses the respiration detection part is a nasal cannula but does not disclose a detection chest band and cable for respiration detection.
Lichter discloses a real-time data processing card comprising a chest band (Fig. 10 #240) placed around a patient’s chest to measure respiration parameters e.g. respiration rate as well as a nasal cannula/thermistor (Fig. 10 #246) to measure breathing through a patient’s nose.  The data from the chest band and nasal canula/thermistor is digitized by an analog-to-digital converter (Fig. 10 #26) [col. 12, lines 34-61].  
Dong discloses using a wearable chest-belt to detect swallows by way of detecting apneas extracted from a breathing signal captured by the chest-belt including for detecting swallow disorders [abstract].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus rendered obvious by Oku in view of Garde to include a chest band to measure respiration/swallows as taught by Lichter/Dong since both nasal cannulas/thermistors and chest bands are known to measure breathing parameters.  Furthermore, it would have been obvious to connect the chest band to the terminal device with a cable similar to manner in which the nasal cannula of Oku is connected to the terminal device by a cable in order to provide the breathing/swallowing data to the terminal device.

[Claim 2] Oku discloses  the controller is connected to a display (Fig. 4 #211) on the terminal device.  Garde discloses user interface enables data, cues, results and/or instructions to be communicated to the subject [par. 0020] and that swallowing cues are timed to coincide with the expiration period [par. 0032].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to display information indicating the respiratory motion based on the detection of the expiration period in order to improve the subject’s ability to swallow and evaluate their ability to swallow at the appropriate time.

[Claim 3] Garde discloses a display configured to display information (user interface, Fig. 1 #18, may be a display screen that enables data, cues, results and/or instructions to be communicated to the subject) [pars. 0020, 0038].  Figures 2-6 demonstrate display of first motion information differentiating between expiration and inspiration (e.g. inflection points in the airflow in Figs. 2-4) and second information indicating a progress sate of expiration and inspiration (e.g. amplitude of the airflow in Figs. 2-4).

[Claim 7] Garde discloses the controller is configured to cause the display to display, as the second motion information, strength of the expiration by means of an indicator configured to change in a first direction, and is configured to cause the display to display, as the second motion information, strength of the inspiration by means of an indicator configured to change in a second direction opposite to the first direction (see Figures 2-4 in which inspiration is represented by the curve above the horizontal dotted line and expiration is represented by the curve below the horizontal line i.e. opposite directions).

[Claim 8] Garde discloses the controller is configured to cause the display to display, as the second motion information, an image in which a respiration waveform is superposed on a straight line separating the expiration and the inspiration from each other (see the straight lines separating expiration from inspiration in Figures 2-6).

[Claim 9] Garde discloses the controller is configured to further cause the display to display a determination result on appropriateness or inappropriateness of the swallowing, together with the first motion information and the second motion information (the performance evaluation module rates the ability of the subject to swallow including a latency of swallowing response to a corresponding swallowing cue and presents the evaluation to the subject) [pars. 0037-0038].

[Claim 10]  Garde discloses the user interface displays the appropriateness or inappropriateness of swallowing and indicates that the interface may include a sound output part (audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate an audible alarm to convey the appropriateness or inappropriateness of swallowing in place of or in addition to the display.

[Claim 11]  Garde discloses the controller is configured to further cause the display to display information indicating occurrence of swallowing in accordance with the controller having detected the swallowing [pars. 0037-0038; Figs 2-6].

[Claim 13] Garde discloses the controller is configured to provide the trigger to the subject but does not disclose providing the trigger by causing an indicator of the second motion information in an ideal swallowing period in an expiration period to be different from an indicator of a remainder of a respiration period.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to delineate/highlight, with an indicator, the ideal period (e.g. the near halfway point of expiration) to better cue the subject to swallow.

[Claim 14] Oku discloses the terminal device comprises a sound detection part configured to detect a sound of a larynx portion of the subject (microphone/sound sensor, Fig. 5 #231a, disposed close to the larynx), wherein the controller is configured to detect the swallowing on the basis of respiration information detected by the respiration detection part and sound information detected by the sound detection part [pars. 0039, 0063, 0067; claims 1, 5].

[Claim 15] Oku discloses a displacement detection part (piezoelectric sheet attached to the larynx to detect hyoid bone displacement), wherein the controller is configured to detect the swallowing on the basis of the respiration information detected by the respiration detection part, the sound information detected by the sound detection part, and displacement information detected by the displacement detection part [par. 0039, 0063, 0067; claims 1, 5].

[Claim 16] Oku discloses the terminal device consists of the controller (control part, Fig. 5 #214), a pressure sensor (Fig. 5 #215), an A/D conversion part (Fig. 5 #216), a storage part (writing part, Fig. 5 #213, which contains the removable storage medium, Fig. 5 #101), a display (display part, Fig. 5 #211) and an input part (Fig. 5 #212) [par. 0070].  Oku does not disclose the terminal device includes a sound output part.  However, Garde discloses the user interface enables data, cues, results and/or instruction via a sound output part (speakers, audible alarm) [par. 0020].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate speakers and/or an audible alarm within the terminal device to convey the appropriateness or inappropriateness of swallowing in addition to the display.

[Claim 17] Oku discloses the swallowing apparatus is portable (configured to be small and light in weight so that a subject can wear the terminal device) [par. 0065].

[Claim 19] Oku in view of Garde and Lichter render obvious the respiration detection part comprising the detection chest band (Fig. 10 #240) and cable, the detection chest band comprising a belt-shaped member (a band is belt shaped) including a sensor at the first end (sensors on the chest band) [col. 12, lines 43-61]; and is directly connected to the terminal device at another end via the cable.  As explained in claim 1 above, it would have been obvious to connect the chest band to the terminal device with a cable similar to manner in which the nasal cannula of Oku is connected to the terminal device by a cable in order to provide the breathing data to the terminal device.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oku et al. (WO 2015/029501 A1 and/or JP 2013-174949) in view of Garde (US 2012/0209089), Lichter et al. (US 6, 712,762) and Dong as applied to claim 3 above, and further in view of Wallace et al. (US 5,881,723).

[Claims 4-6] Oku in view of Garde, Lichter and Dong discloses displaying first motion information and second motion information related to expiration and inspiration but does not disclose displaying expiration information in green and expiration information in red.
Wallace discloses a respiration detection display (breath diagram, Fig. 8 #330) wherein colors of an inspiration bar (Fig. 8 #334) and expiration bar (Fig. 8 #336) are different to facilitate a user distinguishing between them.  A variety of color schemes that may be used to enhance the graphical representation of the breath cycle to provide a readily comprehensible display.
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the display to use different colors including green and red to further distinguish between expiration and inspiration as taught by Wallace in order to improve the subject’s ability to distinguish expiration from inspiration. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        10 June 2022